DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of claims 1–3, 5–9, and 12–15 in the reply filed on 4/6/2021 is acknowledged.  The traversal is on the ground(s) that searching and examining all the currently pending claims does not represent an undue burden for the Examiner.  This is not found persuasive because the claimed inventions have different classifications and their search and examination would constitute an undue burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16–19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/6/2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 9 recites the limitation "the extracellular matrix" in a multiple fiber population electrospun fabric.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "pore size" in a multiple fiber population electrospun fabric.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 5–7, 9, and 12–15 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2003/0228350 A1) in view of Smith (US 4,646,741).
Chu discloses a method of making composite biodegradable and/or bioabsorbable polymer fibrous articles formed by dissolving the polymers in solvent and electrospinning different biodegradable and bioabsorbable fibers.  Chu abstract, ¶ 117.  Id. ¶¶ 21, 73–78.  Poly (para-dioxanone) is a polyether ester.  See Spec. ¶ 10.  Bioabsorable polyester fibers, preferably a poly (glycolide-co-lactide), such as poly(L-lactide-co-glycolide) [85:15 or 75:25] copolymer may also be used to form electrospun fibers.  Chu ¶¶ 22, 73–78.  The different electrospun fibers are formed on a substrate and blended to form a three-dimensional fiber mesh.  See id. Figs. 1 and 4–7.   
Chu teaches that the biodegradable and/or bioabsorable fibrous composite article may comprise a blend of different types of polymer fibers, but fails to teach specific polymer weight percentages for the fibrous article.  Chu abstract, ¶ 117.  
Smith teaches a surgical fastener made from a blend of 50–75 weight percent lactide/glycolide copolymer and 25–50 weight percent poly(para-dioxanone).  Smith abstract, 3:56–59.  These proportions are useful because they allow for sufficient strength, stiffness, and absorption times.  See id. at 3:60–4:4.
Thus, it would have been obvious to have made the composite biodegradable and/or bioabsorable polymer fibrous articles of Chu with the proportions taught in Smith to make an article with sufficient strength, stiffness, and absorption times.  See id.  
The lactide/glycolide copolymer and poly(para-dioxanone) weight ranges taught in Smith overlap the claimed ranges.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chu and Smith as applied to claim 7 above, and further in view of Chun (US 2011/0143429 A1).  Chu and Smith .  
Chun teaches tissue engineered blood vessels prepared from scaffolds, wherein the scaffolds may comprise poly(lactide-co-glycolide) (PLA/PGA) copolymers (95/5, 85/15, 10/90 mole-mole %).  Chun abstract, ¶ 52.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the 85/15 PLA/PGA copolymer of Chu with the 10/90 PLA/PGA copolymer of Chun as Chun teaches the functional equivalency of the two PLA/PGA copolymer ratios in forming bioengineered scaffolds.  Simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786